MEMORANDUM OPINION
 
No. 04-11-00203-CR
 
IN RE Jesse RAMIREZ
 
Original Mandamus
Proceeding[1]
 
PER CURIAM
 
Sitting:          Phylis J.
Speedlin, Justice
                     Rebecca
Simmons, Justice
                     Marialyn Barnard,
Justice
                
Delivered and
Filed:  April 6, 2011
 
PETITION FOR WRIT OF MANDAMUS DENIED
 
           On March 18, 2011, relator filed a petition for writ of mandamus, complaining of the
trial court’s failure to rule on various pro se motions and petitions. 
However, counsel has been appointed to represent relator in the criminal
proceeding pending in the trial court for which he is currently confined.  A
criminal defendant is not entitled to hybrid representation.  See Robinson
v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v. State,
906 S.W.2d 481, 498 (Tex. Crim. App. 1995).  A trial court has no legal duty to
rule on pro se motions or petitions filed with regard to a criminal
proceeding in which the defendant is represented by counsel.  See Robinson,
240 S.W.3d at 922.  Consequently, the trial court did not abuse its discretion
by declining to rule on relator’s pro se motions and petitions filed in
the criminal proceeding pending in the trial court.  Accordingly, the petition
for writ of mandamus is denied.  Tex. R.
App. P. 52.8(a).
Additionally,
relator filed an Application for Leave to File Petition for Writ of Mandamus. 
No leave is required to file a petition for writ of mandamus in this court.  Tex. R. App. P. 52.  Therefore,
relator’s motion for leave to file is DENIED as moot. 
PER CURIAM
 
DO NOT PUBLISH
 
 




[1]
This proceeding arises out of Cause No. 2010-CR-8528A, styled State of Texas v. Jesse Ramirez, pending in
the 144th Judicial District Court, Bexar County, Texas, the Honorable Angus K.
McGinty presiding.